Citation Nr: 1226165	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had active military service from September 1978 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part of the May 2007 decision, the RO denied entitlement to service connection for sinusitis. 

The May 2007 rating decision also denied reopening the Veteran's previously denied of claim of service connection for renal failure as secondary to high cholesterol and also denied the Veteran's claims of entitlement to service connection for bilateral peripheral artery disease, high cholesterol, and diabetes mellitus.  The Veteran appealed these denials, and filed a VA-9, Substantive Appeal on those issues in October 2008.  In a statement received by VA in December 2008, however, the Veteran withdrew his Substantive Appeal for those issues and thus, they are no longer before the Board.  The sole issue remaining on appeal is the one listed on the title page above.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and was scheduled for one in January 2009; however, he withdrew his request for a DRO hearing.  He then requested a Board hearing via video-conference and was scheduled for one in November 2011.  The Veteran failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted.  A VA examination is in order. 

The Veteran's service treatment records include complaints in September 1989 of sinus problems and in April 1991 of sinus drainage.  The Veteran's post-service treatment records include a September 2008 VA treatment note that indicated he was treated for his sinuses and had a current diagnosis of allergic rhinitis.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran had in-service treatment for a sinus condition and post-service treatment for a sinus condition.  The Veteran should be scheduled for a VA examination to determine if any current sinus disorder is at least likely as not related to the Veteran's military service. 

Prior to any VA examination the RO should take efforts to obtain copies of any pertinent outstanding treatment records.  The Board notes that a September 2008 VA treatment note indicated that the Veteran was treated by Dr. D.  The RO/AMC must determine if this is a private doctor or a VA doctor and obtain any pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on his response, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

The RO/AMC must contact the Veteran to determine if Dr. D (as referred to in the September 2008 VA treatment note), is a private physician or a VA physician and, thereafter, take steps to obtain copies of any outstanding records of pertinent treatment provided by Dr. D. 

If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his claimed sinusitis.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a current diagnosis of sinusitis?  

B) If the Veteran has a current diagnosis of sinusitis, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to his military service? 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


